Case: 17-11363      Document: 00514607438         Page: 1    Date Filed: 08/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11363                           August 20, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL VELA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-101-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Daniel Vela raises arguments
that are foreclosed by United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir.
2013), and United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).                             In
Alcantar, we rejected the argument that Nat’l Fed’n of Indep. Bus. v. Sebelius,
567 U.S. 519 (2012), affected our prior jurisprudence rejecting challenges to
the constitutionality of 18 U.S.C. § 922(g)(1). Alcantar, 733 F.3d at 146. In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11363    Document: 00514607438      Page: 2   Date Filed: 08/20/2018


                                 No. 17-11363

Trejo, we applied the plain error standard to a factual sufficiency claim that
was raised for the first time in this court. Trejo, 610 F.3d at 313.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for extension of time is DENIED, and the
judgment of the district court is AFFIRMED.




                                        2